Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim interpretation of claims 10 and 27 has been withdrawn in view of the submitted amendments to those claims.

Allowable Subject Matter
Claims 10, 22-26, 28-31, and 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 10, 22-24, 26, 28-31, and 34 are directed to an image processing apparatus, and method of the same. Claims 10 and 28  identify the uniquely distinct features of “one of the processors executing instructions to operate as an activating unit, wherein the activating unit starts to activate, based on receiving the user's selection of the specific function, one of the processors to process data of the predetermined format before the receiver receives the selection of data of the predetermined format to be printed from among data selectably displayed on the screen”. The closest prior art Park et al. (US 2014/0368869) teaches displaying a web page on the mobile terminal, receiving a request for printing the web page via a mobile printing application, generating a preview image by extracting one or more objects from the web page and setting a layout, 
B. Claims 25, and 33 are directed to an image processing apparatus, and method of the same. Claims 25 and 33 identify the uniquely distinct features of “determining whether data of the predetermined format is processable by a currently active processing unit, wherein the activating is started on one of the processing units based on receiving the user's selection and a determination that data of the predetermined format is not processable by the currently active processing unit”. The closest prior art Park et al. (US 2014/0368869) teaches displaying a web page on the mobile terminal, receiving a request for printing the web page via a mobile printing application, generating a preview image by extracting one or more objects from the web page and setting a layout, determining the one or more objects to be printed and a layout of the one or more objects in the preview image, and generating printing data according to the determined one or more objects and the layout (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.